Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response to the last office action, filed May 4, 2022 has been entered and made of record. Claims 1-8, and 10 have been amended; and claims 9, 11-57 were previously cancelled. Claims 1-8, and 10 are pending in this application.

Response to Arguments
Applicant's arguments filed on May 4, 2022 have been fully considered but they are not persuasive. 

-- Applicant asserted, (Page 9), that the single tree recognition taught in LIU is 
different from claim 1 at least because LIU’s single tree recognition does not use multiple acquired aerial images, but instead identifies individual trees by algorithmic processing. However, the Examiner respectfully disagrees, because Liu et al clearly uses UAV, which implicitly acquires plurality aerial images, where the algorithm processing being used in combination with the acquired aerial images. Further, the cited prior art of record Guo et al discloses acquiring the first aerial image in a deciduous period in a fruit farm field, and acquiring a second aerial image of the fruit tree farm field at the time of identifying a crown at the same scale as the first aerial image, (see at least: Page 1, lines 16-21, “see the non-final office action for more details”). Furthermore, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine Guo with LIU, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the Guo’s process for accumulating data information over time provides the predictable and desirable benefit of distinction farming guidance for each region, (Guo et al, see Page 2, under: “discussion and summary”, lines 8-10). Further, [KSR type finding; e.g., "one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results”. Accordingly, one of ordinary skill in the art, starting with Liu and Chao would have looked to Guo et al to incorporate Guo’s teaching to achieve these predictable and desirable benefits.  Therefore, it would have been obvious to combine Liu and Chao with Guo et al to obtain the invention as specified in claim 1.

-- Applicant further asserted, (Page 10) that it is not possible to identify the crown of an individual fruit tree in a fruit tree, such as a peach tree whose tree shape shows a complex shape (Fig. 3.1, Page 10), by using the method of crown separation for trees, described in LIU. However, the Examiner respectfully disagrees, because the claim language does not specify or define a peach tree whose tree shape shows a complex shape. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, the Examiner acknowledged the Applicant’s conclusion that there is a possibility of misidentifying the multiple tree canopy as a single tree, on Page 11. The above remarks apply also to claim 5, which recites similar limitations.
For the reasons stated above, the rejection of claims 1 and 5 was proper, and it’s maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over LIU Jianli, ("Research on the Inventory of Forest Structure Parameters Using UAV Stereo Imagery", Chinese Master's Theses Full-text Database Agriculture Science and Technology, No. 2, 2018, pp. D049-134, “based on English translation in search report provided by Applicant in IDS filed on 12/10/2021); in view of Chao et al, “Cluster-based Construction of Tree Crown from Scanned Data”, 2009 Plant Growth Modeling and Applications, IEEE, PP 352-359), and further in view of Guo et al, (“Evaluation of Branching and Pruning Effects of Peach Trees Using Drone Aerial Photographs", IDEAS Joint Usage/Joint Research Report 2017 by Chubu University, March 2017, Pages 1-8, “based on partial translation provided by Applicant in IDS); and further in view of Park et al (US-PGPUB 2019/0094196)

In regards to claim 1, Liu discloses an identification device for identifying a crown of an individual fruit tree in an image, (see the search report: Page 1, sections 4.1, 4.2, 5.1.2), the identification device comprising: 
an identification criterion determination unit and a crown identification unit, (see the search report: Page 1, “section 4.1, “the OTSU algorithm”);
the identification criterion determination unit comprising a first image acquisition section that acquires a first aerial image including a plurality of individual fruit trees 
a skeleton extraction section that processes the first aerial image to extract a 
a vertex extraction unit that extracts vertexes of each  binary map of the tree area); and 
an identification criterion extraction section that extracts a crown candidate region a single tree crown, “extracts a single tree crown or single crown region”); and
a crown identification section that collates the crown candidate region and the
centroid of the identification criterion with [the binary map of the crown area], 
Liu does not expressly disclose that the first aerial image is acquired in a deciduous period in a fruit farm field; extracting a whole crown skeleton; extracting a vertex of each crown skeleton; and that the extracted a crown candidate region being of a minimum polygonal shape including all the vertexes as an identification criterion for each individual fruit tree; and acquiring a second aerial image of the fruit tree farm field at the time of identifying a crown at the same scale as the first aerial image, and extracting a whole crown image including the plurality of individual fruit trees from the second image; and collating the crown candidate region and the centroid of the identification criterion with the whole crown image obtained from the second aerial image.
Chao et al discloses extracting a whole crown skeleton, (see at least: Fig. 2, and section 3, building the skeleton of tree, “implicit the whole crown skeleton”); extracting a vertex of each crown skeleton, (see at least: Fig. 7, and Page 354, right-hand-column, second paragraph, “computation of skeleton nodes”); and extracting a crown candidate region including all the vertexes as an identification criterion for each individual fruit tree, (see at least: Page 357, Fig. 5, and section 5, “shape construction of tree crown based on classification of the points of the crown”, [i.e., implicitly extracting a crown candidate region including all the vertexes as an identification criterion for each individual fruit tree]).
Liu and Chao et al are combinable because they are both concerned crown trees evaluation. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Liu, to build the skeleton of tree and the computation of skeleton nodes method, as though by Chao et al, in order to construct the shape of tree crown based on classification of the points of the crown, (Chao et al, Page 357, Fig. 5, and section 5)
The combine teaching Liu and Chao et al as whole does not expressly disclose that the first aerial image is acquired in a deciduous period in a fruit farm field; and that the extracted crown candidate region being of a minimum polygonal shape; and acquiring a second aerial image of the fruit tree farm field at the time of identifying a crown at the same scale as the first aerial image, and extracting a whole crown image including the plurality of individual fruit trees from the second image; and collating the crown candidate region and the centroid of the identification criterion with the whole crown image obtained from the second aerial image.
	However, Guo et al discloses acquiring the first aerial image in a deciduous period in a fruit farm field, and acquiring a second aerial image of the fruit tree farm field at the time of identifying a crown at the same scale as the first aerial image, (see at least: Page 1, lines 16-21, under “Introduction”, taking drone aerial photographs for peach trees, and analyzing them quantitative estimation of the growth (crown area, thickness and angle of main branch and sub-main branch, etc.) of peach trees before flowering, during fruiting in summer, during harvest period, after summer pruning, and during the deciduous leaf period), [i.e., implicitly acquiring at least first aerial image in a deciduous period in a fruit farm field and a second aerial image at the same scale as the first aerial image], and extracting a whole crown image including the plurality of individual fruit trees from the second image, (see at least: Page 1, lines 16-21, under “Introduction”, and Fig. 5, analyzing the acquired plurality of aerial images, “first and second aerial images”, for a quantitative estimation of the growth (crown area, thickness and angle of main branch and sub-main branch), [i.e., implicitly extracting a whole crown image including the plurality of individual fruit trees from the second image]); and collating the crown candidate region and the centroid of the identification criterion with the whole crown image obtained from the second aerial image, (see Page 2, under: “discussion and summary”, lines 8-10, “accumulation of such data information will make it possible to realize standardized data services in the future, and it will be possible to contribute to distinctive farming guidance for each region. Note that the centroid of the identification criterion is shown on Page 6, in lower part of the second Figure, [i.e., implicitly collating the crown candidate region and the centroid of the identification criterion with the whole crown image obtained from the second aerial image]).
Liu and Chao et al and Guo et al are combinable because they are all concerned crown trees evaluation. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Liu and Chao et al, to accumulate the data information over time, as though by Guo et al, in order distinct farming guidance for each region, (Guo et al, see Page 2, under: “discussion and summary”, lines 8-10)
However, the combine teaching Liu and Chao et al and Guo et al as whole does not expressly disclose that the extracted crown candidate region being of a minimum polygonal shape.
However, Park et al, discloses extracting crown candidate region of a minimum polygonal shape, (see at least: see at least: Par. 0096-0101, Fig. 11, operation 1210, 1120, and Fig. 7, modeling the crown and the trunk as corresponding shapes based on the obtained information. For example, the modeling shape may be an n-sided polygonal pole corresponding to the region occupied by the actual crown and trunk, (Par. 0096, Fig. 11, operation 1120); and identifying the regions occupied by the crown and the trunk in the overall tree region, [i.e., the regions occupied by the crown are implicitly of a minimum polygonal shape ]).
Liu, Chao et al, Guo et al, and Park et al are combinable because they are all concerned crown trees evaluation. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Liu, Chao et al, and Guo et al, to model the crown as corresponding shapes based on the obtained information, as though by Park et al, in order to identify the regions occupied by the crown in the overall tree region, (Park et al, Par. 0101).

-- The prior art of record, Shamir et al, (US-PGPUB 2014/0099000), is considered pertinent also to claim 1, as it shows various limitations of claim 1. 

In regards to claim 2, the combine teaching Liu, Chao et al, Guo et al, and Park et al whole discloses the limitations of the claim 1. 
Furthermore, Guo et al discloses wherein the crown identification unit collates the crown candidate region and the centroid as the identification criterion with the whole crown image to extract a crown candidate region of each individual fruit tree, and identifies the crown region of each individual fruit tree from the crown candidate region and a minute region surrounding the crown candidate region, (see Page 2, under: “discussion and summary”, lines 8-10, “accumulation of such data information will make it possible to realize standardized data services in the future, and it will be possible to contribute to distinctive farming guidance for each region. Note that the centroid of the identification criterion is shown on Page 6, in lower part of the second Figure, [i.e., implicitly collating the crown candidate region and the centroid as the identification criterion with the whole crown image to extract a crown candidate region of each individual fruit tree]. Guo et al further discloses identifies the crown region of each individual fruit tree from the crown candidate region, (see at least: Page 8, Figures. 3, bottom row images), and a minute region surrounding the crown candidate region, (see at least: Page 8, Figure 4, “the middle image on left”).

In regards to claim 3, the combine teaching Liu, Chao et al, Guo et al, and Park et al whole discloses the limitations of the claim 1. 
Further, Chao et al discloses a fruit tree trait analysis unit that analyzes a trait of an identified crown region, (Chao et al, see at least: section 5, analyzing the shape, and Fig. 5, “classification of the points of the crown, “trait analysis”)

In regards to claim 4, the combine teaching Liu, Chao et al, Guo et al, and Park et al whole discloses the limitations of the claim 1, 
Further, Chao et al discloses an output unit that outputs the crown region, (see at least: Page 355, left-hand-column, first paragraph, “selection should be performed interactively by a direct display of the point cloud, see also Fig. 7, output the crown shape “region” and the respective point cloud)

Regarding claim 5, claim 5 recites substantially similar limitations as set forth in claim 1. As such, claim 5 is in rejected for at least similar rational.
The Examiner further acknowledged the following additional limitation(s): “An identification method for identifying crowns of a plurality of individual fruit trees in an image”.  However, Chao et al discloses and identification method for identifying crowns of a plurality of individual fruit trees in an image, (Chao et al, see at least: Page 353, left-hand-column, second paragraph, “we present a new method to reconstruct the tree crown”)

-- The prior art of record, Shamir et al, (US-PGPUB 2014/0099000), is considered pertinent also to claim 5, as it shows various limitations of claim 5. 

Regarding claim 6, claim 6 recites substantially similar limitations as set forth in claim 2. As such, claim 6 is in rejected for at least similar rational.

Regarding claim 7, claim 7 recites substantially similar limitations as set forth in claim 3. As such, claim 7 is in rejected for at least similar rational.

Regarding claim 8, claim 8 recites substantially similar limitations as set forth in claim 4. As such, claim 8 is in rejected for at least similar rational.

Regarding claim 10, claim 10 recites substantially similar limitations as set forth in claim 5. As such, claim 10 is in rejected for at least similar rational.
The Examiner further acknowledged the following additional limitation(s): “non-transitory computer readable recording medium with a program for a computer to execute the identification method according to claim 5”. However, Park et al discloses the “non-transitory computer readable recording medium with a program for a computer to execute the identification method”, (Park et al, see at least: Par. 0036, “the computer program instructions may be stored in a computer readable memory”).
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-- CN101672915.
-- Haris et al. "Construction of a high-resolution digital map to support citrus 
breeding using an autonomous multicopter", III International Symposium on Citrus Biotechnology, vo. 1135, 2016, pp. 73-84).
 -- Shi et al., ("Unmanned Aerial Vehicles for High-Throughput Phenotyping and Agronomic Research", PloS one, vol. 11. no. 7, e0159781. July 29. 2016)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670. The examiner can normally be reached 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                            06/10/2022